NO. 12-13-00062-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

ALEXIS MINEX,                                   §      APPEAL FROM THE THIRD
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      HOUSTON COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Alexis Minex appeals the revocation of his community supervision, following which he
was sentenced to imprisonment for eight years. In his sole issue, Appellant argues that the trial
court relied on inadmissible hearsay evidence in revoking his community supervision, and that
the evidence also violated his confrontation rights. We affirm.


                                         BACKGROUND
       In 2007, Appellant was convicted for felony possession of a controlled substance. In
November 2010, Appellant was arrested for unlawful possession of a firearm by a convicted
felon. In February 2011, pursuant to a negotiated plea agreement, Appellant pleaded guilty to
the charged offense. The trial court accepted Appellant’s plea, found him guilty, and in
accordance with the agreement, suspended his sentence for a five year community supervision
period in Houston County.
       Between 2011 and 2013, the State filed a motion to revoke Appellant’s community
supervision and two amended motions. In its second amended motion, the State alleged that
Appellant violated the terms of his community supervision in several respects. Specifically, the
State alleged that Appellant committed another offense in Harris County while subject to
community supervision, and that he failed to report to his community supervision officer, notify
the officer of his change of address, complete his community service requirements, and pay
various fees associated with his community supervision.
         At the hearing, Melanie Goolsby, the Houston County Probation Department transfer
officer, testified that Appellant wished to relocate and transfer his community supervision from
Houston County to Harris County. Goolsby stated that she supervised the transfer. The trial
court allowed Goolsby to testify as to statements made by officers at the Harris County
Community Supervision Department over defense counsel’s hearsay objections.                                   Goolsby
testified that someone from Harris County informed her that Appellant’s transfer was rejected
because he twice failed to report for orientation. Goolsby also testified that she received written
notice from Harris County denying the transfer. She further stated that after his transfer was
denied, Appellant failed to report to the Houston County Probation Department.                                 Finally,
Goolsby stated that Appellant had not performed any of his community service hours, and was in
arrears in paying the various fees associated with his community supervision.
         During the hearing, the trial court also admitted into evidence a certified judgment of
conviction against Appellant from Harris County. The judgment showed that Appellant was
convicted of possession of a controlled substance in July 2011, which was a violation of the
terms of his community supervision.
         Ultimately, the trial court found the allegations in the State’s motion to be true except
those allegations regarding his failure to pay fees related to his community supervision. 1
Consequently, the trial court revoked Appellant’s community supervision and sentenced him to
eight years of imprisonment. This appeal followed.


                                REVOCATION OF COMMUNITY SUPERVISION
         In his sole issue, Appellant argues that the trial court relied on inadmissible hearsay
evidence in revoking his community supervision, that the admission of the testimony violated his
constitutional confrontation rights, and that without the hearsay, the evidence is insufficient to
support the revocation.



         1
          We note that the trial court predicated its findings of ―true‖ on the failure to report and failure to complete
community service hours in Houston County after the Harris County transfer was rejected. In other words, the trial
court found that the State failed to prove what occurred in Harris County, and that it was not relying on the alleged
hearsay in making its findings.


                                                           2
Standard of Review
       We review a trial court’s judgment revoking community supervision under an abuse of
discretion standard. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). A single,
sufficient ground for revocation will support a trial court’s judgment revoking community
supervision. Jones v. State, 571 S.W.2d 191, 193–94 (Tex. Crim. App. 1978). A trial court’s
order revoking community supervision will be affirmed if an appellant does not challenge all of
the grounds upon which the trial court revoked community supervision. Moore v. State, 605
S.W.2d 924, 926 (Tex. Crim. App. 1980). The revocation of Appellant’s community supervision
is justified on the grounds not challenged on appeal. O’Neal v. State, 623 S.W.2d 660, 661 (Tex.
Crim. App. 1981); Moore, 605 S.W.2d at 926.
Applicable Law
       The state is required to prove the allegations in a motion to revoke, including the
allegation that the defendant committed a new offense while on community supervision, by a
preponderance of the evidence. See Miles v. State, 343 S.W.3d 908, 913 (Tex. App.—Fort
Worth 2011, no pet.).
       To establish that a defendant has been convicted of a prior offense, the state must prove
that (1) a prior conviction exists, and (2) the defendant is linked to that conviction. Flowers v.
State, 220 S.W.3d 919, 921 (Tex. Crim. App. 2007). Certified copies of a judgment and
sentence are admissible, but these documents, standing alone, are not sufficient to prove a prior
conviction. See TEX. R. EVID. 902(4); Menefee v. State, 928 S.W.2d 274, 278 (Tex. App.—
Tyler 1996, no pet.). The state must go forward with independent evidence that the defendant is
the same person named in the previous conviction. Menefee, 928 S.W.2d at 278; see also
Griffin v. State, 866 S.W.2d 754, 756 (Tex. App.—Tyler 1993, no pet.).            Proof that the
defendant merely has the same name as the person previously convicted is not sufficient, by
itself, to satisfy the state’s burden.   Benton v. State, 336 S.W.3d 355, 357 (Tex. App.—
Texarkana 2011, pet. ref’d). Without evidence linking the defendant to the prior conviction,
evidence of the prior conviction by judgment alone is simply not relevant. Id.; see also Garcia
v. State, 930 S.W.2d 621, 624 (Tex. App.—Tyler 1996, no pet.).
       Courts recognize several methods of linking the defendant to the prior offense. See, e.g.,
Beck v. State, 719 S.W.2d 205, 209–10 (Tex. Crim. App. 1986); Zimmer v. State, 989 S.W.2d
48, 50 (Tex. App.—San Antonio 1998, pet. ref’d). Whether the state has presented evidence



                                                3
linking a defendant to a prior conviction is determined on a case-by-case basis. Human v. State,
749 S.W.2d 832, 835–36 (Tex. Crim. App. 1988) (op. on reh’g). The trier of fact considers the
totality of the evidence in making this determination. Flowers, 220 S.W.3d at 923. A sufficient
nexus between the defendant and a prior conviction may be shown through circumstantial
evidence. Human, 749 S.W.2d at 835–36, 839.
       The connecting evidence often ―resembles pieces of a jigsaw puzzle.‖ Id. at 835–36.
The ―trier of fact fits the pieces of the jigsaw puzzle together and weighs the credibility of each
piece‖ and ―determines if these pieces fit together sufficiently to complete the puzzle.‖ Flowers,
220 S.W.3d at 923. ―The pieces standing alone usually have little meaning. However, when the
pieces are fitted together, they usually form the picture of the person who committed the alleged
prior conviction or convictions.‖ Human, 749 S.W.2d at 836.
Discussion
       Appellant contends that the trial court impermissibly relied on Goolsby’s hearsay
testimony concerning what the Harris County officials told her about Appellant’s community
supervision transfer. Appellant also contends for the first time in his brief that this evidence
violated his confrontation rights. The record does not support Appellant’s contention. The trial
court judge made clear that he was not relying on that evidence when he said, ―I’ll just tell you, I
agree with [defense counsel] that [the State] did not prove sufficiently what he did or didn’t do in
Harris County.‖ The trial court went on to find that Appellant failed to report in Houston County
and failed to complete his community service. Thus, it is clear that the trial court was referring
to Appellant’s failure to report and perform community service in Houston County after the
Harris County transfer was denied, and that the trial court disregarded the evidence of which
Appellant complains.
       Appellant has not challenged the trial court’s findings that he failed to report in Houston
County and to perform community service in Houston County after the transfer was denied.
Consequently, we presume that the trial court properly revoked Appellant’s community
supervision on those grounds. See O’Neal, 623 S.W.2d at 661; Moore, 605 S.W.2d at 926.
       Similarly, Appellant has not challenged the trial court’s finding that he committed a new
offense while he was subject to community supervision. Because Appellant does not challenge
that finding, the trial court’s order revoking community supervision is separately justified on that
ground as well. See id. The State presented evidence that Appellant committed the offense of



                                                 4
possession of a controlled substance during his community supervision period. At the hearing,
the trial court admitted a certified judgment from Harris County showing that Appellant
committed the offense in question. Appellant was known to frequent Harris County, the place of
the conviction. The names on both judgments (the 2011 Houston County judgment and the
Harris County judgment) match Appellant’s name, and his name is not a common one. Also, the
unique state identification number is the same on both judgments. These facts demonstrate that
the trial court acted within its discretion in finding, by a preponderance of the evidence, that
Appellant is the person named in the Harris County judgment. See Miles, 343 S.W.3d at 913-14
(holding that state sufficiently proved defendant’s identity for new offense by required
preponderance of evidence standard in community supervision revocation proceeding).
         We overrule Appellant’s sole issue.


                                                    DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.
                                                                BRIAN HOYLE
                                                                  Justice


Opinion delivered November 6, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           5
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                          NOVEMBER 6, 2013


                                          NO. 12-13-00062-CR


                                         ALEXIS MINEX,
                                             Appellant
                                                V.
                                       THE STATE OF TEXAS,
                                             Appellee


                                  Appeal from the 3rd District Court
                         of Houston County, Texas (Tr.Ct.No. 11CR-010)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.